Citation Nr: 1102061	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-40 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a spine disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from 
June 1977 to December 1978.
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in part, denied the Veteran's claim of 
entitlement to service connection for a spine disability.   In 
August 2010, the Board remanded for further development. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Since the Board's August 2010 remand, the Veteran and her 
representative have espoused a new theory of entitlement of 
service connection for a spine disability.  Specifically, they 
contend that a spine disability is secondary to service-connected 
residual scar from laceration above the right knee.  The Veteran 
has asserted that she was told by a chiropractor that her spine 
disability was secondary to her right leg laceration as the right 
leg caused her to walk with her leg internally rotated producing 
pain in her hip and back.  Pursuant to the Board's August 2010 
remand, the Veteran was provided an examination in September 
2010.  While the examiner opined as to the etiology of the 
Veteran's spine disability on a direct basis, he did not address 
the Veteran's disability secondary to service-connected residual 
scar from laceration above the knee.  On remand, an opinion as to 
whether the Veteran's spine disability is related to her service-
connected disability must be obtained.   See Allen v. Brown, 7 
Vet. App. 439, 446 (1995) (holding that if aggravation of a 
veteran's nonservice-connected disability is proximately due to 
or the result of a service-connected disease or injury, it too 
shall be service connected for that degree of aggravation; see 
also 38 C.F.R. § 3.310 (2010).  

Additionally, the Veteran's representative has indicated that the 
September 2010 VA examiner's opinion did not address the etiology 
of the diagnosed chronic thoracic strain though he specifically 
addressed the etiology of the other conditions (i.e. osteopenia 
and osteophytes).  On remand, the examiner should clarify his 
opinion as to the etiology of the diagnosed chronic thoracic 
musculoligamentous strain. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	The RO should obtain the names and 
addresses of the chiropractor that advised 
the Veteran that her spine disability was 
secondary to her knee laceration.  After 
securing the necessary release, the RO 
should obtain these records.

2.	The RO should arrange for the same 
examiner who conducted the September 2010 
examination, if possible, to review the 
claims folder and determine whether any 
current spine disability is related to 
service-connected residual scar from 
laceration above the right knee, and 
clarify the etiology of the diagnosed 
chronic thoracic musculoligamentous 
strain.  

If the September 2010 examiner is 
unavailable, the file should be referred 
to another similarly qualified medical 
professional.  The examiner must indicate 
on the examination report that review of 
the claims folder was undertaken.

The examiner should determine whether any 
current spine disability was caused by, or 
are aggravated by the Veteran's service-
connected residual scar from laceration 
above the right knee.   If service-
connected residual scar from laceration 
above the right knee aggravates (i.e., 
permanently worsens) a spine disability, 
the examiner should identify the 
percentage of disability which is 
attributable to the aggravation.  See 38 
C.F.R. § 3.310(a) (2010); Allen v. Brown, 
7 Vet. App. 439 (1995).

The examiner should address the Veteran's 
contention that a chiropractor attributed 
her spine disability to her service-
connected disability as described above. 

The examiner should also determine whether 
there is a 50 percent probability or 
greater that the diagnosed chronic 
thoracic musculoligamentous strain is 
related to the Veteran's service, to 
include the incident in which a heavy 
sheet metal fell on her. 

If the reviewer finds that an interview 
with the Veteran and/or diagnostic testing 
is necessary, such should be accomplished.

The examiner should provide a rationale 
for the opinion provided and reconcile any 
contradictory evidence of record. 

3.	 Readjudicate the Veteran's claim, to 
include as secondary to a service-
connected disability, and with 
consideration of any additional evidence 
obtained as a result of this Remand.  If 
the benefit sought on appeal remains 
denied, the Veteran and her representative 
should be provided with a Supplemental 
Statement of the Case.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



